Title: David Gelston to Thomas Jefferson, 23 August 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York August 23d 1816.
          
          I have this day shipped by the Sloop Alpha, Coffin, Master to Messrs Gibson & Jefferson the five cases wine & basket of Macaroni—   not yet being able to collect all the expenses, I have not drawn on them only for freight from this to Richmond—when the amount of charges is received it Shall be forwarded to you—
          
            With very great regard I am Dear Sir, truly yours
            David Gelston
          
        